DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 8/08/2022.
Applicant’s election without traverse of Group I and the species of duplication and chromosome 21 in the reply filed on 1/31/2021 is acknowledged.
Claims 1-4, 7-10, 13, 15-18, 20, 23-27 are pending.  Claims 5-6, 11-12, 14, 19, 21-22 have been canceled.
The following rejections are maintained as necessitated by amendment.  Response to arguetmsn follows.
This action is FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10, 13, 15-18, 20, 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 7-10, 13, 15-18, 20, 23-27 are indefinite over the steps of calculating a ratio or difference between the first and second numbers.  In particular it is not clear what difference the applicants are determining.  In particular the “difference” is unclear as it is not clear if the claims are drawn to a difference in amounts or if the claims are intending to reflect differences in the fragment types.  Therefore the metes and bounds are unclear.  
Claims 1-4, 7-10, 13, 15-18, 20, 23-27 are indefinite over steps b1 and b2.  In particular, step b1 selects a fragment size value and then b2 requires isolation within 20bp of the fragments size value.  However, this is unclear as it is not clear how one isolates larger fragments (e.g. 140 bp) from a selection of 120bp to 135 bp fragments).  As such the metes and bounds is unclear.  Further it is not clear where the second number of fragments aligning to the reference chromosome is from as steps a-b2 only requires a selection of one set of fragments.  
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  The reply asserts that it would be clear that the difference relates to the difference between the number of fragments align to a target region and the number of fragments which align within the reference chromosome (p. 1).  The reply asserts that the it would be clear that one could isolated based upon known steps including gel based size selection (p. 2). 
      These arguments have been reviewed but have not been found persuasive.
	The reply asserts that based upon step c that “difference” would be the number of fragments align to a target region and the number of fragments which align within the reference chromosome, however, another interpretation that would be supported by the specificiaotn of determining “differences” would be the number of nucleic acid bases that do not align to the first target minus the number of nucleic acid bases that align to both the first and second.  It is suggested that the claims be amended to the asserted “difference” in the reply to overcome the indefiniteness issues. 
	The reply asserts that it would be clear one could use, for example gel based sized selection.  However, if step b already selected sizes between 120bp and 135bp it is still not clear how one isolates fragments “within 20bp “ as these fragments would encompass fragments that are larger or smaller that the selected sizes.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-10, 13, 15-18, 20, 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental steps or abstract ideas without significantly. The claim(s) recite(s) the abstract idea or mental step of selecting, determining, calculating.    This judicial exception is not integrated into a practical application because no additional steps rely upon or integrate the judicial exceptions of the claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no steps that are significantly more or integrate the judicial exceptions.
Claim analysis
The instant claims are directed to detection of fetal chromosomal abnormality comprising isolation nucleic acids, selected a nucleic acid fragment size value, isolating, determining a first number and a second number, calculating a ratio or difference, detecting the presence.  
The selection, determining, and calculating a ratio are a mental step or abstract idea.  
The collection of fetal abnormality and the ratio or difference is considered a law of nature.   
The isolating  steps are a positive active step and thus is a physically active step.
 Dependent claims set forth further limitations to about the methods used in detecting, statistical data, and the origin of the sample.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
The selection, determining, and calculating a ratio are a mental step or abstract idea.  
The collection of fetal abnormality and the ratio or difference is considered a law of nature.   
The isolating  steps are a positive active step and thus is a physically active step.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
The art of Jensen et al. (US Patent Application Publication 2016/0145685 May 26, 2016) teaches a method of detecting fetal chromosomal abnormality (para 4).  Jensen et al. teaches a method of isolating a sample from a pregnant female subject (para 8).  Jensen et al. teaches isolating and selecting fragment size values of about 120 bp (para 244).  Jensen et al. teaches determining a ratio with a reference to detect the presence of abnormality in the same chromosome (para 314).  
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  The reply asserts that Jensen does not provide selection of fragment size value between 120bp and 135bp for optimal fetal fraction, rather, does not particularly teach such a selection (p. 3).  
	This argument has been reviewed but has not been found persuasive. 
	The claims are not limited to only those fragment sizes but rather a “selecting” those fragments.  Jensen et al. teaches isolating and selecting fragment size values of about 120 bp (para 244).  Although Jensen does select other sizes, these are not precluded from the claims.  With regard to “optimal fetal fraction”, this is not defined in the specifcation and does not limit the selection more than selection of fragment size value between 120bp and 135bp.  As Jensen et al. teaches detection of abnormalities, these selections from Jensen would necessarily provide “optimal fetal fraction” for detection as Jensen does perform such a determining process.  As such the steps of isolating and selecting and isolating do no integrate the judicial exception.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7-9,13,15-18,20,24,26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. (US Patent Application Publication 2016/0145685 May 26, 2016).
With regard to claims 1 and 8, Jensen et al. teaches a method of detecting fetal chromosomal abnormality (para 4).  Jensen et al. teaches a method of isolating a sample from a pregnant female subject (para 8).  Jensen et al. teaches isolating and selecting fragment size values of about 120 bp (para 244).  Jensen et al. teaches determining a ratio with a reference to detect the presence of abnormality in the same chromosome (para 314).  
 	With regard to claim 2, Jensen et al. teaches a method of detection of duplication, deletions, mutations (para 311).  
 	With regard to claim 3-4, Jensen et al. teaches trisomy 21 (para 24). 
	With regard to claim 7 and 27YThAw, Jensen et al. teaches that the differences can be 1000 Kb (which is up to 1Mb) (para 357). 
	With regard to claim 9, Jensen et al. teaches a step of enriching (para 9).
	With regard to claim 13, Jensen et al. teaches a sample is obtained from blood, serum, plasma or urine (para 40). 
	With regard to claims 15-16, Jensen et al. teaches adaptor library preparation (para 231).
With regard to claim 17, Jensen et al. teaches a step of enriching (para 9). Jensen et al. teaches a method of isolating a sample from a pregnant female subject (para 8).  Jensen et al. teaches isolating and selecting fragment size values of about 120 bp (para 244).  Jensen et al. teaches determining a ratio with a reference to detect the presence of abnormality in the same chromosome (para 314).  Although Jensen et al. does not teach enrichment having a size within 10bp explicitly, Jensen et al. teaches enrichment of the  particular fragment size and as such would encompass enriching a fragment size and as such it would encompass within 10bp as it is the actual size. 
With regard to claim 18, Jensen et al. teaches that fragments can be isolated using gel-based size (para 170). 
  	With regard to claim 20, Jensen et al. teaches a method of subjecting fragments to digital PCR (para 195) and next generation sequencing using Ion Torrent (para 223). 
 	With regard to claim 24, Jensen et al. teaches aligning a first number and determining a reference alignment (para 248-249).
	With regard to claim 26, Jensen et al. teaches adjusting the number based upon the amount of fetal DNA (para 181). 
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  
The reply asserts that Jensen does not provide selection of fragment size value between 120bp and 135bp for optimal fetal fraction, rather, does not particularly teach such a selection (p. 4).  The reply asserts that Jensen teaches away because it does not teach isolating only the fragments in the range size claimed (p. 5).  
	This argument has been reviewed but has not been found persuasive. 
	The claims are not limited to only those fragment sizes but rather a “selecting” those fragments.  Jensen et al. teaches isolating and selecting fragment size values of about 120 bp (para 244).  Although Jensen does select other sizes, these are not precluded from the claims.  With regard to “optimal fetal fraction”, this is not defined in the specification and does not limit the selection more than selection of fragment size value between 120bp and 135bp.  As Jensen et al. teaches detection of abnormalities, these selections from Jensen would necessarily provide “optimal fetal fraction” for detection as Jensen does perform such a determining process.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Patent Application Publication 2016/0145685 May 26, 2016) in view of Duenwald et al. (US Patent Application Publication 2017/0220735 effective filing date 2/3/2016).
Jensen et al. teaches a method of detecting fetal chromosomal abnormality (para 4).  Jensen et al. teaches a method of isolating a sample from a pregnant female subject (para 8).  Jensen et al. teaches isolating and selecting fragment size values of about 120 bp (para 244).  Jensen et al. teaches determining a ratio with a reference to detect the presence of abnormality in the same chromosome (para 314).  Jensen et al. teaches a method of detection of duplication, deletions, mutations (para 311).  
Jensen et al. teaches a step of enriching (para 9). Jensen et al. teaches a method of isolating a sample from a pregnant female subject (para 8).  Jensen et al. teaches isolating and selecting fragment size values of about 120 bp (para 244).  Jensen et al. teaches determining a ratio with a reference to detect the presence of abnormality in the same chromosome (para 314).  Jensen et al. teaches a method of subjecting fragments to digital PCR (para 195) and next generation sequencing using Ion Torrent (para 223). 
 	However, Jensen et al. does not teach size weighting and duplication collapsing. 
	With regard to Claim 10, Duenwald et al. teaches size weighing and aligning to a reference to of fetal origin (para 162-170). Duenwald et al. teaches a method of summing and calculating (para 351-352-355 and 560-576). 
	With regard to claim 23, Duenwald et al. teaches a method of combining duplicate sequences together (collapsing) (para 117).
	With regard to claim 25, Duenwald et al. teaches a method of using Bowtie2 aligner (para 575).  
	Therefore it would be prima facie obvious to modify the method of Jensen et al. to perform the analysis steps taught by Duenwald et al. to determine alignment and comparison of the fragmented sample to determine fetal origin and chromosomal analysis.  The ordinary artisan would be motivated to use the steps of Duenwald et al. for fragmentation analysis because these steps are known in the prior art and can be performed statistical tools (Bowtie2 aligner).  The ordinary artisan would be motivated to analyze fragments in order to obtain data information from the sequencing of fragments.  
 Response to Arguments
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following.  The reply reiterates the arguments for 35 USC 102 which have been addressed above. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/            Primary Examiner, Art Unit 1634